DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kentner, Sr. (US-5,415,449) in view of McKenna et al. (US-5,018,775).
 	Kentner, Sr. shows a plurality of fibers (26) aligned and formed into a single loop (see col. 2, lines 45-47) wherein the sides of the loop at a center portion thereof are secured together by a saddle assembly (10,23), but the first and second ends of the loop are not secured together thereby forming receptacles (31) at the respective ends of the loop.  Eyelets (34) are secured around each receptacle opening as best shown in Figs. 1 and 2.  The Kentner, Sr. patent does not disclose a connection pin traversing the eyelets as called for in claim 1.
	The patent to McKenna et al. shows an embodiment in Figures 2-2b comprising a pair of aligned eyelets (28a,29a) and a connection pin assembly (30) secured therein.  The connection pin assembly includes a relatively thick casing member (31) disposed between cylindrical pin portions (32,33) such that the case (31) inherently maintains the eyelets a minimum spaced apart distance.

	Regarding claims 2 and 3, Kentner, Sr. discloses that its fibers could be twisted yarns of Kevlar aramid material (see col. 2, lines 46-52).
	In regard to claims 4, 5, 7, and 8, Kentner, Sr. shows a sheathing (28) that can be attached by sewing (see col. 2, lines 60-62).
	Regarding claim 9, the eyelets (34) are made up of multiple pieces (40,38,30) secured together (see Figs. 3 and 4 of Kentner, Sr.).
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1200.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Specification
The abstract of the disclosure is objected to because it contains legal phraseology such as “means” which should be avoided.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: In paragraph [033], line 3, it appears that the term “grove” should be changed to –groove--.  
Appropriate correction is required.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Crook (US-4,215,463) shows a two-piece clamp for securing portions of an eyelet together.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926.  The examiner can normally be reached on Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
	/DEAN J KRAMER/                                                                                                                  Primary Examiner, Art Unit 3652                                                                                      

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/28/2021